IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 52A13

                            FILED 4 OCTOBER 2013

STATE OF NORTH CAROLINA

             v.
BOBBY LEE MCKENZIE



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 736 S.E.2d 591 (2013), reversing an

order entered on 13 March 2012 by Judge Phyllis M. Gorham in Superior Court,

Duplin County. Heard in the Supreme Court on 4 September 2013.


      Roy Cooper, Attorney General, by Christopher W. Brooks, Assistant Attorney
      General, for the State-appellant.

      Hunter & Price, P.A., by Justin B. Hunter and G. Braxton Price, for
      defendant-appellee.

      Tin Fulton Walker & Owen, PLLC, by Noell P. Tin, Jacob H. Sussman, and
      Matthew G. Pruden, for North Carolina Advocates for Justice, amicus curiae.



      PER CURIAM.

      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed. This case is remanded to the Court of Appeals for further

remand to the Superior Court, Duplin County, for additional proceedings consistent

with this opinion.


      REVERSED AND REMANDED.